DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because legal phraseology “comprises” is used in the abstract.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bonano et al (9,867,914 B2).
Regarding to claim 1, Bonano et al disclose a hydrophobic filter (139 in Fig. 5, col. 7, lines 53-55, col. 2, lines 65-67) for filtering an airflow (117 in Fig. 5) or another gaseous flow in a medical application (col. 1, line 30), the filter comprising a housing (120, col. 1, lines 30-31) encompassing a liquid trap chamber (128), an inlet port (125) arranged on the liquid trap chamber and forming an inlet opening (see Fig. 5), an outlet port (131) arranged on the liquid trap chamber and forming an outlet opening (see Fig. 5), and a filtering media comprising a hydrophobic structure (139 in Fig. 5) extending along a plane of extension and locating within the filter chamber (138), wherein the liquid trap chamber (128) having the inlet opening (125) opens into the chamber (128) and the outlet opening (131) opens into the outlet chamber, in such a way that the outlet opening (131) opens into the chamber (128) at a first location when viewed along the plane of extension and the inlet opening (125) opens into the chamber (128) at a second location different from the first location when viewed along the plane of extension (see details of Fig. 5).  Bonano et al disclose the filter assembly (120) comprising a liquid trap chamber (128) separated from the filter chamber (138) by a hydrophobic filter membrane (139) wherein the inlet and outlet are located within the liquid trap chamber (128 in Fig. 5).  Claim 1 differs from the disclosure of Bonano et al in that the filter housing is a unitary chamber with a hydrophobic filter located within the In re Larson, 144 USPQ 347.  In re Lockart, 90 USPQ 214.  In addition, it is well settled that mere change of shape without affecting the function of the part would have been an obvious design modification.  Eskimo Pie Corp v. Levous et al 3 USPQ 23.
Regarding to claim 2, Bonato et al disclose the housing (120) comprises a bottom and a top, the second location being displaced with respect to the first location towards the top (see Fig. 5).
Regarding to claim 3, Bonato et al disclose the liquid trap chamber (128) forms a collection chamber (130) for collecting condensation liquid (130, col. 7, lines 45-47) at the bottom of the housing (see Fig. 5).
Regarding to claims 4-6, Bonato et al show in Figs. 3 & 5 that the inlet of the housing (120) comprising a tapering structure (see 121 in Fig. 3, Fig. 5) being tapered in a direction pointing away from the hydrophobic structure (139) the tapering structure (121) forming the collection chamber (130), wherein the inlet chamber (128) comprises an inlet structure (123 in Fig. 3) adjoining the tapering structure (121) at a side facing away from the hydrophobic structure (139), and a curved guide face (unlabeled in Fig. 3) and a planar face (121) extending at an angle with respect to the guide face wherein the inlet port (123) is arranged.
Regarding to claim 9, Bonato et al show in Fig. 5 that the collection chamber collecting condensate (130) inherently a drainage port to drain condensation liquid (130) from the chamber (128).
Regarding to claim 10, Bonato et al show in Fig. 5 that the outlet opening (131)
extending along a horizontal direction directed perpendicular to the plane of extension for guiding the airflow (117) or another gaseous flow out of the filter chamber (138) along the horizontal direction (see (153) in Fig. 5).
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Bonano et al (9,867,914 B2).
Claims 7 and 8 call for various shape of the collection chamber such as widening towards the bottom of chamber or extending beneath a bottom edge of the hydrophobic filter structure.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the condensate collection chamber to have any shape, as desired, such as widening towards the bottom of chamber or extending beneath a bottom edge of the hydrophobic filter structure since it is well settled that mere change of shape without affecting the function of the part would have been an obvious design modification.  Eskimo Pie Corp v. Levous et al 3 USPQ 23.
Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bonano et al (9,867,914 B2).
Bonato et al disclose the filter assembly with parts being connected to each other via ultrasonic welding (col. 8, lines 28-31) instead of via clamping and supporting member with ribs as called for by claims 11-15.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to use any of these KSR Int’l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007).  In the instant case, the equivalence of ultrasonic welding or the clamping action of supporting member with ribs for their use in the clamp/fastener/welding art to hold two members together and the selection of any of these known equivalents would be within the level of ordinary skill in the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163.  The examiner can normally be reached on M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571) 272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        March 18, 2021